ORDER

PER CURIAM.
AND NOW, this 27th day of July, 1994, the Petition for Allowance of Appeal is granted limited to the issue of the payment of litigation expenses under Section 440 of the Workmen’s Compensation Act. The issue of the payment of litigation expenses is remanded to the Workmen’s Compensation Appeal Board for further review and disposition. Jurisdiction relinquished.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.